



EXHIBIT 10.15


            
HTBASE CORPORATION


2018 EQUITY INCENTIVE PLAN


Adopted by the Board of Directors on November 27, 2018
Approved by the Stockholders on November 27, 2018




1.Purposes of the Plan.  The Plan is intended to attract and retain the best
available personnel for positions of substantial responsibility, to provide
additional incentive to Service Providers and to promote the success of the
Company’s business.


2.Definitions.  As used herein, the following definitions shall apply:


(a)“Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan; provided that
following any merger of the Company with or into another corporation or entity
or a Change in Control, the Administrator means any Compensation Committee of
the Board of Directors of the successor corporation or its Parent (provided
further that such Compensation Committee may delegate certain responsibilities
to a committee comprised of members of the board, officers or employees of the
Company and/or Company’s successor).


(b)“Applicable Laws” means the requirements relating to the administration of
equity incentive plans, the grant of Awards and the related issuance of Shares
under Canadian laws, U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and under the laws, rules and regulations of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan or where Participants may reside and/or work, as such requirements
shall be in place from time to time.


(c)“Award” means, individually or collectively, a grant under the Plan of
Restricted Stock Units.


(d)“Award Agreement” means the written or electronic agreement, in such form as
the Administrator prescribes from time to time, setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.


(e)“Board” means the Board of Directors of the Company.


(f)“Change in Control” means the occurrence of any of the following events:


(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any Person, who is considered
to own more than fifty percent (50%) of the total voting power of the stock of
the Company will not be considered a Change in Control; or


(ii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (ii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the
transfer (provided that such entity is controlled in substantially the same
proportions by the Company’s stockholders who held the Company’s securities
immediately before such transfer), or (B) a transfer of assets by the Company
to: (1) a stockholder of the Company (immediately before the asset transfer) in
exchange for the Company’s stock (provided that the value of the Company’s stock
exchanged for such assets shall be substantially equal to or greater than the
value of such assets, as determined by the Board), (2) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (ii)(B)(3).  For purposes





--------------------------------------------------------------------------------





of this subsection (ii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, to the extent required for compliance with Code
Section 409A, a transaction will not be deemed a Change in Control unless the
transaction qualifies as a change in control event within the meaning of Code
Section 409A, as it has been and may be amended from time to time, and any
proposed or final Treasury Regulations and Internal Revenue Service guidance
that has been promulgated or may be promulgated thereunder from time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


(g)“Code” means the U.S. Internal Revenue Code of 1986, as amended.


(h)“Common Stock” means the common shares of the Company.


(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board or a duly authorized committee of the
Board, in accordance with Section 4(a) of the Plan.


(j)“Company” means HTBase Corporation, a corporation incorporated under the laws
of the Province of Ontario, or any successor thereto.


(k)“Company Group” means the Company, any Parent or Subsidiary, and any entity
that, from time to time and at the time of any determination, directly or
indirectly, is in control of, is controlled by or is under common control with
the Company.


(l)“Consultant” means any natural person engaged by the Company Group to render
services and who is compensated for such services, but who is neither an
Employee nor a Director; provided, that a Consultant will include only those
persons to whom the issuance of Common Stock may be registered under Form S-8
under the U.S. Securities Act of 1933, as amended.


(m)“Director” means a member of the Board.


(n)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards, the
Administrator in its discretion may determine whether a permanent and total
disability exists in accordance with uniform and non-discriminatory standards
adopted by the Administrator from time to time.


(o)“Employee” means any person employed by the Company or any member of the
Company Group.


(p)[Reserved].


(q)“Fair Market Value” means the closing sales price of Common Stock on the date
of determination. In addition, for purposes of determining the fair market value
of Shares for any reason, fair market value will be determined by the
Administrator in a manner compliant with Applicable Laws and applied
consistently for such purpose. The determination of fair market value for
purposes of tax withholding may be made in the Administrator’s sole discretion
subject to Applicable Laws and is not required to be consistent with the
determination of Fair Market Value for other purposes.


(r)“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.


(s)“Participant” means the holder of an outstanding Award.


(t)“Plan” means this 2018 Equity Incentive Plan.







--------------------------------------------------------------------------------





(u)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 5. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of the applicable Restricted Stock
Unit Award Agreement, and each holder of a Restricted Stock Unit shall have no
rights other than those of a general creditor of the Company.


(v)“Section 409A” means Section 409A of the Code.


(w)“Service Provider” means an Employee, Consultant or Director.


(x)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 7 of the Plan.


(y)“Subsidiary” means with respect to the Company, (i) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
will have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned by the Company, and
(ii) any partnership, limited liability company or other entity in which the
Company has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50%.


(z)“Tax Obligations” means tax and social insurance liability obligations and
requirements in connection with the Awards, including, without limitation,
(A) all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation or other payroll taxes) that are
required to be withheld by an entity in the Company Group, (B) any fringe
benefit tax liability the responsibility for which the Participant has, or has
agreed to bear, with respect to such Award or the Shares subject to the Award,
and (C) any other taxes of an entity in the Company Group the responsibility for
which the Participant has, or has agreed to bear, with respect to such Award or
the Shares subject to the Award.


3.Stock Subject to the Plan.  


(a)Stock Subject to the Plan. Subject to the provisions of Section 7 of the
Plan, the maximum aggregate number of Shares that may be issued under this Plan
is equal to 384,942 Shares.


(b)Lapsed Awards. If an Award is forfeited to the Company due to such Award
failing to vest, the forfeited Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan under any
Award shall not be returned to the Plan and shall not become available for
future distribution under the Plan. Shares that are subject to an Award
Agreement that are used to satisfy Tax Obligations shall not become available
for future grant or sale under the Plan. To the extent an Award under the Plan
is paid out in cash rather than stock, such cash payment shall not reduce the
number of Shares available for issuance under the Plan. Any payout of Awards
that are payable only in cash shall not reduce the number of Shares available
for issuance under the Plan. Conversely, any forfeiture of Awards that are
payable only in cash shall not increase the number of Shares available for
issuance under the Plan. 


4.Administration of the Plan.


(a)Procedure.


(i) Multiple Administrative Bodies.  If permitted by Applicable Laws, the Plan
may be administered by different Committees with respect to different groups of
Service Providers.


(ii)Administration With Respect to Other Persons.  Other than as provided above,
the Plan shall be administered by (A) the Board, (B) a committee designated by
the Board, or (C) a sub-committee designated by the designated Committee, which
Committee or sub-committee shall be constituted to satisfy Applicable Laws. Once
appointed, such Committee shall serve in its designated capacity until otherwise
directed by the Board. The Board may increase the size of the Committee and
appoint additional members, remove members and substitute new members, fill
vacancies, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by Applicable Laws.


(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:


(i) to determine the Fair Market Value in accordance with Section 2(q) of the
Plan;







--------------------------------------------------------------------------------





(ii)to select the Service Providers to whom Awards may be granted hereunder;


(iii)to determine whether and to what extent Awards are granted hereunder;


(iv)to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


(v) to approve forms of agreement for use under the Plan, which, for the
avoidance of doubt, need not be identical for each Participant or Award; 


(vi)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards vest or
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions (subject to compliance with
Applicable Laws, including Code Section 409A), and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine;


(vii)to construe and interpret the terms of the Plan, Awards granted pursuant to
the Plan and any other agreement defining the rights and obligations of the
Company and the Participants under the Plan;


(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan;


(ix)to modify or amend each Award;


(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;


(xi)to determine the terms and restrictions applicable to Awards;


(xii)to adopt such modifications, procedures, plans and sub-plans as may be
necessary, desirable or appropriate to comply with provisions of the laws of the
United States or any other country, to allow for tax-preferred treatment of
Awards or otherwise provide for or facilitate the participation by Participants
who reside outside of the United States, in order to assure the viability of the
benefits of Awards made to Participants located in the United States or such
other jurisdictions and to further the objectives of the Plan; and


(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.


5.Restricted Stock Units.


(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which may be left to the discretion of the
Administrator.  Until the Shares are issued, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
the Restricted Stock Units to acquire Shares.


(b)Vesting Criteria and Other Terms.  The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.


(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.







--------------------------------------------------------------------------------





(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. Earned Restricted Stock Units shall only be settled
in Shares.


(e)Cancellation.  On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.


6.Tax Provisions.


(a)Withholding Requirements. Prior to the delivery of any Shares pursuant to an
Award or such earlier time as any Tax Obligations are due, the Company and/or
any entity in the Company Group will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company and/or the
appropriate entity in the Company Group, an amount sufficient to satisfy all Tax
Obligations.


(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Administrator in its discretion from time to time, these
methods may include one or more of the following (A) paying cash, (B) having the
Company withhold otherwise deliverable cash or Shares having a fair market value
equal to the Tax Obligations, (C) delivering to the Company already-owned Shares
having a fair market value equal to the Tax Obligations, (D) selling a
sufficient number of Shares otherwise deliverable to the Participant through
such means as the Administrator may determine in its sole discretion (whether
through a broker or otherwise) equal to the Tax Obligations, (E) retaining from
salary or other amounts payable to the Participant cash having a sufficient
value to satisfy the Tax Obligations, or (F) any other means which the
Administrator, in its sole discretion, determines to both comply with Applicable
Laws, and to be consistent with the purposes of the Plan. The amount of Tax
Obligations will be deemed to include any amount that the Administrator agrees
may be withheld at the time the election is made.


(c)Compliance with Section 409A. Each payment or benefit under this Plan and
under each Award Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Plan, each
Award and each Award Agreement under the Plan is intended to be exempt from or
otherwise meet the requirements of Section 409A and will be construed and
interpreted, including but not limited with respect to ambiguities and/or
ambiguous terms, in accordance with such intent, except as otherwise
specifically determined in the sole discretion of the Administrator.


7.Adjustments; Dissolution or Liquidation; Merger or Change in Control.


(a)Changes in Capitalization.  Subject to any required action by
the stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.  Except as otherwise expressly
provided herein or pursuant to an Award Agreement, no adjustment of any Award
shall be made for cash dividends or other rights for which the record date
occurs prior to the date issuance of any Shares subject to such Award.


(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. In
addition, the Administrator may provide that any Company forfeiture rights
applicable to any Award shall lapse 100%, and that any Award vesting shall
accelerate 100%, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated. To the extent it has not been
previously vested, an Award will terminate immediately prior to the consummation
of such proposed action.


(c)Change in Control. In the event of a merger of the Company with or into
another corporation or entity or a Change in Control, each outstanding Award
shall be assumed or an equivalent Award substituted by the successor corporation
or a Parent or Subsidiary of the successor corporation. In the event that the
successor corporation (or a Parent or Subsidiary of the successor corporation)
refuses to assume or substitute for the Awards, the Participant shall fully vest
(or shall vest at such other





--------------------------------------------------------------------------------





level(s) as provided in an Award Agreement with respect to Awards that are
assumed or substituted (whether or not actually assumed or substituted)) in such
Awards which would not otherwise be vested. For the avoidance of doubt, for
purposes of this paragraph, except as otherwise contemplated in an Award
Agreement, an Award shall be considered assumed if, following the merger or
Change in Control, the assumed Award confers the right to receive, for each
Share subject to the Award immediately prior to the transaction, common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of the Company’s common stock in the
merger or Change in Control.


8.No Effect on Employment or Service. Neither the Plan nor any Award will confer
upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the employing entity’s right to terminate such
relationship at any time, with or without cause.  A Participant’s rights, if
any, in respect of or in connection with any Award are derived solely from the
discretionary decision of the Company to permit the Participant to participate
in the Plan and to benefit from a discretionary Award. By accepting an
Award hereunder, a Participant expressly acknowledges and agrees that there is
no obligation on the part of the Company to continue the Plan and/or grant any
additional Awards. Any Award granted hereunder is not intended to be
compensation of a continuing or recurring nature, or part of a Participant’s
normal or expected compensation, and in no way represents any portion of a
Participant’s salary, compensation, or other remuneration for purposes
of pension, benefits, severance, redundancy, resignation or any other purpose.
For greater certainty, except as expressly required by applicable employment
standards legislation, a period of notice, if any, or payment in lieu thereof,
upon termination of employment, wrongful or otherwise, shall not be considered
as extending the period of employment for the purposes of the Plan. A
Participant shall have no right to any compensation or damages in consequence of
the Participant’s termination of employment (whether lawfully or unlawfully) or
otherwise for any reason whatsoever insofar as any such right arises or may
arise from the Participant ceasing to have rights or be entitled to receive any
Shares in respect of Restricted Stock Units under the Plan.


9.Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award (or such later grant effective date authorized by the
Administrator). Notice of the determination shall be given to each Service
Provider to whom an Award is so granted within a reasonable time after the date
of such grant.


10.Term of Plan.  Unless sooner terminated under Section 11, the Plan will
continue in effect until the tenth (10th) year anniversary of the date that the
Plan was approved by the Board.


11.Amendment and Termination of the Plan.


(a)Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.


(b)Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months of its adoption by the
Board. In addition, any subsequent amendment to the Plan for which stockholder
approval is required by Applicable Laws shall require stockholder approval. Such
stockholder approval will be obtained in the manner and to the degree required
under Applicable Laws.


(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.


12.Conditions Upon Issuance of Shares.


(a)Legal Compliance. The granting of Awards and the issuance and delivery of
Shares under the Plan shall be subject to all Applicable Laws, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Subject to compliance with, or exception from Code Section 409A,
Shares will not be issued pursuant to the exercise or vesting of an Award unless
the exercise or vesting of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and may be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)Investment Representations. As a condition to the payout of an Award, the
person receiving the Shares upon vesting, to render to the Company a written
statement containing such representations and warranties as, in the opinion of
counsel for the Company, may be required to ensure compliance with any of the
aforementioned relevant provisions of law, including a representation that the
Shares are being acquired only for investment and without any present intention
to sell or distribute such Shares, if, in the opinion of counsel for the
Company, such a representation is required.







--------------------------------------------------------------------------------





13.Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.


14.Miscellaneous.


(a)Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of the Plan shall continue
in effect.


(b)Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.


(c)Clawback.  An Award granted under the Plan will be subject to any provisions
of Applicable Laws providing for the recoupment or clawback of incentive
compensation (or any Company policy adopted to comply with Applicable Laws); the
terms of any Company recoupment, clawback or similar policy in effect; and any
recoupment, clawback or similar provisions that may be included in the
applicable Award Agreement.


(d)Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.





--------------------------------------------------------------------------------





HTBASE CORPORATION
2018 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the HTBase Corporation
2018 Equity Incentive Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Restricted Stock Units (the “Notice of Grant”), the
Restricted Stock Unit Award Agreement set forth in Exhibit A and any other
exhibits to these documents (collectively, this “Agreement”).
Name (“Participant”):
 
Date of Grant:
 



This award of Restricted Stock Units (the “Award”) will be effective as and when
it is approved by the Company’s Board.
The Award is subject to the terms and conditions of the Plan and this Agreement,
as follows:
Number of Restricted Stock Units:
 



For the avoidance of any doubt, the number of RSUs subject to the Award will be
adjusted pursuant to the exchange ratio set forth in that certain Share Purchase
Agreement that the Company and its vendors intend to enter into with 1187474
B.C. Unlimited Liability Company (the “Purchaser”) (such agreement, the
“Purchase Agreement”).
Each such Restricted Stock Unit is equivalent to one share of Common Stock of
the Company (a “Share”) for purposes of determining the number of Shares subject
to this Award; provided that any fractional share may be paid in cash. None of
the Restricted Stock Units will be issued (nor will you have the rights of a
stockholder with respect to the underlying Shares) until the vesting conditions
described below are satisfied.
This Award vests as to 34% of the Shares on the first anniversary of the Closing
Date (as defined in the Purchase Agreement) and 33% of the Shares on each of the
second and third anniversaries of the Closing Date, subject to Participant
remaining a Service Provider through each applicable vesting date and subject to
the closing of the transactions contemplated by the Purchase Agreement (such
transactions, the “Transactions”).
Participant acknowledges and agrees that notwithstanding any agreement
Participant and any member of the Company Group may have in place to the
contrary, the Transactions (including, without limitation, the consummation of
the Closing (as defined in the Purchase Agreement)) shall not result in, and
Participant hereby expressly waives and disclaims any rights to, (i) the pay-out
of any of Participant’s Restricted Stock Units (including, without limitation,
any Restricted Stock Units granted pursuant to the Award) or the pay-out of any
Juniper Networks, Inc.’s restricted stock units exchanged for the Company’s
Restricted Stock Units in connection with the Transactions and/or (ii) the
acceleration of the vesting of any of Participant’s Restricted Stock Units
(including, without limitation, any Restricted Stock Units granted pursuant to
the Award) or the acceleration of the vesting of any Juniper Networks, Inc.’s
restricted stock units exchanged for the Company’s Restricted Stock Units in
connection with the Transactions.
For purposes of this Agreement, “Service Provider” means an employee or
consultant of the Company or an Affiliate of the Company, and any entity that,
from time to time and at the time of any determination, directly or indirectly,
is in control of, is controlled by or is under common control with the Company
(the “Company Group”). Participant will not cease to be a Service Provider in
the case of (i) transfers between locations of the Company or other members of
the Company Group, or (ii) a change in status from employee to consultant or
vice versa.
Participant hereby waives and releases to the maximum extent permitted by
applicable law any and all claims or causes of action, whether or not now known,
against the Company and the Purchaser and/or their respective predecessors,
successors, past or present subsidiaries, affiliated companies, investors,
branches or related entities (collectively, including the Company and the
Purchaser, the “Entities”) and/or the Entities’ respective past or present
insurers, officers, members, managers, partners, employees, stockholders,
directors, consultants, agents, attorneys, employee benefit plans or assigns
(collectively with the Entities, the “Released Parties”), with respect to any
matter, including, without limitation, any matter based upon or arising out of
the arrangement between Participant and the Company and/or any of its
subsidiaries, to pay or award any compensation to Participant





--------------------------------------------------------------------------------





(including, without limitation, the grant or award of options or any other
equity interests in the Company to Participant) pursuant to any offer letters,
employment agreements, oral promises or otherwise, the Purchase Agreement, the
Transactions and Participant’s employment with the Company or any of its
subsidiaries (the “Release”). Participant agrees not to sue or bring any other
claim or action against any of the Released Parties for any of the claims
subject to or otherwise described in the Release, agrees not to participate in
any class, collective, representative, or group action that may include any of
the claims subject to or described in the Release, and will affirmatively opt
out of any such class, collective, representative or group action. Participant
acknowledges that Participant has read Section 1542 of the Civil Code of the
State of California that provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Participant waives any right or benefit that Participant has or may have under
Section 1542 of the Civil Code of the State of California, any similar law of
any other jurisdiction, or any common law principles of similar effect, to the
full extent that Participant may lawfully waive all such rights and benefits
pertaining to the subject matter of the Release. Participant understands and
agrees that claims or facts in addition to or different from those which are now
known or believed by Participant to exist may hereafter be discovered, but it is
Participant’s intention to release all claims that he or she has or may have
against the Released Parties, whether known or unknown, suspected or
unsuspected. For the avoidance of doubt, notwithstanding the Release,
Participant does not waive or release any rights Participant may have for
violations of any foreign, federal, state or local statutory and/or public
policy right or entitlement that, by applicable law, cannot be waived.
Participant acknowledges and agrees that this Agreement and the vesting schedule
for this Award does not constitute an express or implied promise of continued
employment or engagement as a Service Provider for the vesting period, for any
period, or at all, and shall not interfere with Participant’s right or the
Company’s or, if different, Participant’s employer’s right to terminate your
relationship as a Service Provider at any time, with or without cause.
By Participant’s acknowledgement and written signature below or Participant’s
electronic acceptance of the terms of this Agreement, Participant agrees that
this Agreement and the Plan constitute Participant’s entire agreement with
respect to this Award and may not be modified adversely to Participant’s
interest except by means of a writing agreed by the Company and Participant.
Should Participant electronically accept this Agreement, Participant agrees to
the following: “This electronic contract contains my electronic signature, which
I have executed with the intent to sign this Agreement.”
PARTICIPANT
Signature:
 
 
 
COMPANY
Signature:
 
Title:                                                       
Date:                                                       








--------------------------------------------------------------------------------





Exhibit A
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant. The Company hereby grants to Participant an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant, subject to all of the terms
and conditions in this Agreement and the Plan, which is incorporated by
reference.


2.Company’s Obligation to Pay. Each RSU represents the right to receive a newly
issued Share on the vesting date. Unless and until the RSUs vest in the manner
set forth in Sections 3 or 4, Participant will have no right to payment with
respect to such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unfunded and unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
Any RSUs that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any obligations for Tax-Related
Items (as defined in Section 7). Subject to the provisions of Sections 4 and 8,
vested RSUs will be paid as soon as practicable after vesting, but in each such
case within the period 60 days following the vesting date. In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
the payment of any RSUs payable under this Agreement.


3.Vesting Schedule. Subject to Section 4 and to any other relevant Plan
provisions, the RSUs awarded by this Agreement will vest in Participant
according to the vesting schedule specified in the Notice of Grant. For the
avoidance of any doubt and notwithstanding anything to the contrary, in no event
will Participant receive a direct or indirect vesting acceleration benefit, nor
shall the vesting of RSUs granted hereunder accelerate, as a result of or in
connection with the Transactions.


4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of any portion of the RSUs at any time, subject to the terms of the
Plan. In that case, the RSUs will be vested as of the date and to the extent
specified by the Administrator and will be paid as provided in Section 2 above.
The payment of Shares vesting pursuant to this Section 4 will be paid at a time
or in a manner that is exempt from, or complies with, Code Section 409A.


5.Forfeiture. Any RSUs that fail to vest (including, without limitation, due to
Participant’s termination as a Service Provider) will immediately revert to the
Plan following the earlier of (a) Participant’s termination as a Service
Provider or (b) the last possible date for vesting as set forth in the Notice of
Grant of Restricted Stock Units.


6.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


7.Tax Obligations.


(a)Tax Withholding.


(i)No Shares issuable on a vesting date will be issued to Participant until
satisfactory arrangements (as determined by the Administrator) have been made by
Participant for the payment of income, employment, social insurance, National
Insurance Contributions, payroll tax, fringe benefit tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant, including, without limitation, in connection
with the grant, vesting and settlement of the RSU, the subsequent sale of Shares
acquired under the Plan and/or the receipt of any dividends on such Shares
(“Tax-Related Items”) that the Administrator determines must be withheld. If
Participant is a non-U.S. employee, the method of payment of Tax-Related Items
may be restricted by the Appendix.


(ii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by (A) withholding from proceeds of the sale of Shares
acquired upon the settlement of the RSU through a sale arranged by the Company
(on Participant’s behalf pursuant to this authorization without further
consent), (B) requiring Participant to pay cash, or (C) reducing the number of
Shares otherwise deliverable to Participant; provided that if the Company
permits Participant to pay cash to satisfy Tax-Related Items and Participant
elects to satisfy Tax-Related Items through the payment of cash and fails to
deliver cash on the vesting date, the Company has the right (but not the
obligation) to satisfy such Tax-Related Items by withholding from proceeds of
the sale of Shares acquired upon the settlement of the RSU through a sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent). The Administrator will have discretion to determine
the method of satisfying Tax-Related Items.







--------------------------------------------------------------------------------





(iii)Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by reducing the number of Shares
otherwise deliverable to Participant, for tax purposes, Participant is deemed to
have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.


(iv)If Participant is subject to taxation in more than one jurisdiction, the
Company and/or, if different, Participant’s employer (the “Employer”) or former
Employer may withhold or account for tax in more than one jurisdiction.


(v)Regardless of any action of the Company or the Employer, Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
RSUs; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.


(b)Code Section 409A. This Section 7(b) may not apply if Participant is not a
U.S. taxpayer.


(i)If the vesting of any portion of the RSUs is accelerated in connection with
Participant’s termination of status as a Service Provider (provided that such
termination is a “separation from service” within the meaning of Code
Section 409A) and if (x) Participant is a “specified employee” within the
meaning of Code Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated RSUs will result in the
imposition of additional tax under Code Section 409A if paid to Participant on
or within the 6-month period following Participant’s termination as a Service
Provider, then the payment of such accelerated RSUs will not be made until the
first day after the end of the 6-month period.


(ii)If the termination as a Service Provider is due to death, the delay under
Section 7(b)(i) will not apply. If Participant dies following his or her
termination as a Service Provider, the delay under Section 7(b)(i) will be
disregarded and the RSUs will be paid in Shares to Participant’s estate as soon
as practicable following his or her death.


(iii)All payments and benefits under this Restricted Stock Unit Award Agreement
are intended to be exempt from, or comply with, the requirements of Code
Section 409A so that none of the RSUs or Shares issuable upon the vesting of
RSUs will be subject to the additional tax imposed under Code Section 409A and
the Company and Participant intend that any ambiguities be interpreted so that
the RSUs are exempt from or comply with Code Section 409A.


(iv)Each payment under this Agreement is intended to be a separate payment as
described in Treasury Regulations Section 1.409A-2(b)(2).


8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
Shares have been issued and recorded on the records of the Company or its
transfer agents or registrars.


9.Acknowledgements and Agreements. Participant’s acceptance of this Agreement
indicates that:


(a)PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THESE RSUS IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED, AND GRANTED THESE
RSUS WILL NOT RESULT IN VESTING.


(b)PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THESE RSUS AND THIS
AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS
A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY
OR, IF DIFFERENT, THE EMPLOYER (OR ENTITY TO WHICH HE OR SHE IS PROVIDING
SERVICES) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.


(c)Participant agrees that this Agreement and its incorporated documents reflect
all agreements on its subject matters and that he or she is not accepting this
Agreement based on any promises, representations, or inducements other than
those reflected in this Agreement.





--------------------------------------------------------------------------------





(d)Participant agrees that delivery of any documents related to the Plan or
Awards under the Plan, including the Plan, this Agreement, the Plan’s prospectus
and any reports of the Company provided generally to the Company’s stockholders,
may be made by electronic delivery. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company in writing in accordance
with Section 12. Participant further acknowledges that Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, Participant understands that Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address in accordance with Section 12. Finally, Participant understands
that he or she is not required to consent to electronic delivery of documents.


(e)Participant accepts that all good faith decisions or interpretations of the
Administrator regarding the Plan and Awards under the Plan are binding,
conclusive and final.


(f)Participant agrees that the Plan is established voluntarily by the Company,
it is discretionary in nature, and may be amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.


(g)Participant agrees that the grant of RSUs is voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past.


(h)Participant agrees that all decisions regarding future Awards, if any, will
be at the sole discretion of the Company.


(i)Participant agrees that he or she is voluntarily participating in the Plan.


(j)Participant agrees that the RSUs and any Shares acquired under the Plan are
not intended to replace any pension rights or compensation.


(k)Participant agrees that the RSUs and Shares acquired under the Plan and the
income and value of same, are not part of normal or expected compensation for
any purpose, including for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments.


(l)Participant agrees that unless otherwise agreed with the Company, the RSUs
and the Shares subject to the RSUs, and the income and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Parent or Subsidiary;


(m)Participant agrees that the future value of the Shares underlying the RSUs is
unknown, indeterminable, and cannot be predicted with certainty;


(n)Participant agrees that, for purposes of the RSUs, Participant’s engagement
as a Service Provider will be considered terminated as of the date Participant
ceases to actively provide services to the Company or any member of the Company
Group (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s engagement agreement, if any).


(o)Participant agrees that any right to vest in the RSUs under the Plan, if any,
will terminate as of the date described in the previous paragraph and will not
be extended by any notice period (e.g., Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws (including common law, if
applicable) in the jurisdiction where Participant is a Service Provider or under
Participant’s engagement agreement or employment agreement, if any, unless
Participant is providing bona fide services during such time).


(p)Participant agrees that the Administrator has the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of his or her RSUs (including whether Participant may still be considered to be
providing services while on a leave of absence).







--------------------------------------------------------------------------------





(q)Participant agrees that none of the Company, the Employer, or any Parent or
Subsidiary will be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to Participant pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.


(r)Participant has read and agrees to the data privacy provisions of Section 11
of this Agreement.


(s)Participant agrees that no claim or entitlement to compensation or damages
shall arise from forfeiture of the RSUs resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s service agreement, if any), and in consideration of the grant of
the RSUs to which Participant is otherwise not entitled, Participant irrevocably
agrees never to institute any claim against the Company or any member of the
Company Group, waives his or her ability, if any, to bring any such claim, and
releases the Company and all members of the Company Group from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim.


10.No Advice Regarding Grant. Neither the Company nor any member of the Company
Group is providing any tax, legal or financial advice, and neither the Company
nor any member of the Company Group is making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan. Nothing
stated in this Agreement or the Plan is intended or written to be used, and
cannot be used, for the purpose of avoiding taxpayer or other penalties.


11.Data Privacy.


(a)Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Award materials by and among, as
applicable, the Employer, the Company and any member of the Company Group for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


(b)Participant understands that the Company, the Employer and members of the
Company Group may hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company or the Company Group, details of all
restricted stock units or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (collectively
“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.


(c)Participant understands that Data will be transferred to the Company, any
member of the Company Group, or one or more stock plan service providers as may
be selected by the Company from time to time, which is assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant restricted stock units or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
12.Address for Notices. Any notice to be given under the terms of this Agreement
will be addressed prior to the Closing Date in care of Attn: Chief Executive
Officer, at HTBase Corporation, 4080 Confederation Parkway, Suite 304,
Mississauga, Ontario L5B 0G1, and after the Closing Date in care of Attn: Stock
Administration, at Juniper Networks, Inc., 1133 Innovation Way, Sunnyvale,
California 94089; to Participant will be provided to the physical or electronic
mail address maintained for Participant in the Company’s records; or in either
case, at such other address as the Company or the Participant, as the case may
be, may hereafter designate in writing.


13.No Effect on Employment. Participant’s employment with the Company or, if
different, the Employer is not affected by this grant of RSUs. Accordingly, the
terms of Participant’s employment with the Company or, if different, the
Employer will be determined from time to time by the Company or, if different,
the Employer, and the Company or the Employer will have the right, which is
hereby expressly reserved, to terminate or change the terms of the employment of
Participant at any time for any reason whatsoever, with or without good cause or
notice.


14.Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


16.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


17.Plan Governs. This Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.


18.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Employee, the Company and all other interested
persons. Neither the Administrator nor any member of the Company Group will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


19.[Reserved.]


20.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


21.Modifications to this Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection to these RSUs,
or to comply with other Applicable Laws.







--------------------------------------------------------------------------------





22.Notice of Governing Law; Venue. This grant of RSUs shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. The parties further agree that any legal
action, suit or proceeding arising from or related to this Agreement shall be
instituted exclusively in the courts of California or the federal courts for the
United States for the Northern District of California and no other courts. The
parties consent to the personal jurisdiction of such courts over them, waive all
objections to the contrary, and waive any and all objections to the exclusive
location of legal proceedings in California or the federal courts for the United
States for the Northern District of California (including, without limitation,
any objection based on cost, convenience or location of relevant persons). The
parties further agree that there shall be a conclusive presumption that this
Agreement has a significant, material and reasonable relationship to the State
of California.


23.Insider Trading/Market Abuse Laws. Participant acknowledges that, depending
on his or her country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares (e.g., RSUs) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.


24.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.


[Remainder of Page Intentionally Blank]







